Case 19-13908-RAM Doc 45 Filed 08/02/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov

In re:

ORLANDO LORENZO Case No.: 19-13908-RAM
Chapter: 13

Debtor /

DEBTOR’S NOTICE OF VOLUNTARY DISMISSAL
COMES NOW, DEBTOR, ORLANDO LORENZO, by her undersigned attorney, and
files this Notice of Voluntary Dismissal according to Bankruptcy Rule 1017, and as grounds for
this notice would state as follows:
1. Debtor filed his voluntary chapter 13 petition on March 27, 2019 in the Southern
District of Florida, Miami division.
2. The Debtor wishes to voluntarily dismiss the subject Bankruptcy.
de No creditor will be adversely affected if the present case is dismissed.’
WHEREFORE, the Debtor, ORLANDO LORENZO, requests this court to grant the

present notice and dismiss the present case.

VEL - G- fF
Sieg O LORENZO

 

* By filing this dismissal, the Debtor does not waive any arguments regarding the validity of the
mortgage on the Debtor’s homestead nor any arguments regarding the factually inaccurate and

fallacious motion for relief from the automatic stay filed by Creditor Dairyland, Inc.
Case 19-13908-RAM Doc 45 Filed 08/02/19 Page 2 of 2

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was served by Electronic
Service or U.S. first class Mail on all parties listed on the attached Mailing Matrix and all others

set forth in the NEF on 2ne day of August 2019.

/s/ Ricardo Corona

Ricardo R. Corona, Esq.

Florida Bar No.:111333

3899 NW 7th Street, Suite 202-B
Miami, FL 33126

(305) 547-1234 Tel

(888) 554-5607 Fax

Email: bk@coronapa.com

Credit Mailing Matrix
Case No.: 19-13908-RAM

Office of the US Trustee Nancy Neidich, Chapter 13 Trustee
51 SW I Avenue, Ste 1204 PO Box 279806
Miami, Florida 33130 Miramar, Florida 33027
